15‐3496 
Wilson v. McKenna 
                                                                                                            
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.   
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).    A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 4th day of October, two thousand sixteen. 

PRESENT:            DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                    Circuit Judges, 
                    KATHERINE B. FORREST, 
                                    District Judge.* 
                           
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

ALVIN WILSON,   
                                                   Plaintiff‐Appellant, 

                                        v.                                                      15‐3496 
 
BROOKE MCKENNA, 
                                                   Defendant‐Appellee, 

JOHN DOE, LT; CORRIGAN‐R‐CC, HARTFORD 
SUPERIOR COURT, STATE MARSHAL LOCKUP 
DEPARTMENT, JOHN AVER, JANE DOE, HARTFORD 


       *      The Honorable Katherine B. Forrest, of the United States District Court for the 
Southern District of New York, sitting by designation. 
HCC, DOCTOR, DOC MEDICAL STAFF, JOHN DOE, 
HARTFORD HOSPITAL, an emergency room doctor, JOHN 
WAYEN, JANE DOES, 3, CORRIGAN‐R‐CC DOC MEDICAL 
HEALTH CARE STAFF, JOHN WILLIAMS, JOHN ERFE, 
WARDEN, JOHN HANNEY, JOHN DOE, 
CORRIGAN‐R‐CC, DOC, MEDICAL HEALTH CARE 
STAFF, SHARRON LAPLANTE, JOHN DOE, WARDEN, 
HARTFORD HCC, DOC, F. GILLIG, OMPRAKASH PILLAI, 
MONICA J. FARINELLA, FORD, WARDEN, STATE OF 
CONNECTICUT, 

                                                  Defendants. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x

FOR PLAINTIFF‐APPELLANT:                                                Alvin Wilson, pro se, Suffield, 
                                                                        Connecticut. 
 
FOR DEFENDANT‐APPELLEE:                                                 Zenobia Graham‐Days, Assistant 
                                                                        Attorney General, for George Jepsen, 
                                                                        Attorney General of the State of 
                                                                        Connecticut, Hartford, Connecticut. 
 
                    Appeal from a judgment of the United States District Court for the District 

of Connecticut (Bryant, J.). 

                    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

                    Plaintiff‐appellant Alvin Wilson, proceeding pro se, appeals from a 

judgment in favor of defendant‐appellee Corrections Officer Brooke McKenna in his 

suit under 42 U.S.C. § 1983, alleging deliberate indifference to his medical needs.    The 

district court granted summary judgment to McKenna, concluding, inter alia, that 




                                                               ‐ 2 ‐ 
Wilson had failed to exhaust his administrative remedies.    We assume the partiesʹ 

familiarity with the facts, procedural history, and issues on appeal. 

              As an initial matter, Wilson does not address exhaustion in his appellate 

brief, and therefore has abandoned any challenge to the district courtʹs determination 

that he failed to exhaust his administrative remedies.    See LoSacco v. City of Middletown, 

71 F.3d 88, 92‐93 (2d Cir. 1995).    In any event, we conclude that the district court 

properly determined as a matter of law that Wilson failed to exhaust his administrative 

remedies. 

              We review de novo a district courtʹs grant of summary judgment.    Garcia 

v. Hartford Police Depʹt, 706 F.3d 120, 126 (2d Cir. 2013) (per curiam).    Summary 

judgment must be granted if ʺthere is no genuine dispute as to any material fact and the 

movant is entitled to judgment as a matter of law.ʺ    Fed. R. Civ. P. 56(a). 

              Under the Prison Litigation Reform Act of 1995 (the ʺPLRAʺ), ʺ[n]o action 

shall be brought with respect to prison conditions under [§ 1983] . . . by a prisoner 

confined in any jail, prison, or other correctional facility until such administrative 

remedies as are available are exhausted.ʺ    42 U.S.C. § 1997e(a).    The PLRA requires 

ʺproper exhaustion,ʺ meaning exhaustion in ʺcompliance with an agencyʹs deadlines 

and other critical procedural rules.ʺ    Woodford v. Ngo, 548 U.S. 81, 90 (2006).   

Nevertheless, the administrative remedies must be ʺavailable.ʺ    Ross v. Blake, 136 S. Ct. 


                                              -3-
1850, 1858 (2016).    An administrative procedure is unavailable when (1) ʺit operates as 

a simple dead end ‐‐ with officers unable or consistently unwilling to provide any relief 

to aggrieved inmatesʺ; (2) it is ʺso opaque that it becomes, practically speaking, 

incapable of useʺ; or (3) ʺprison administrators thwart inmates from taking advantage of 

a grievance process through machination, misrepresentation, or intimidation.ʺ   

Williams v. Priatno, No. 14‐4777, 2016 WL 3729383, at *4 (2d Cir. July 12, 2016) (quoting 

Ross, 136 S. Ct. at 1859‐60). 

               The Connecticut Department of Correction (ʺDOCʺ) requires inmates to 

submit grievances in accordance with Administrative Directive 9.6 (ʺAD 9.6ʺ).   

Defendantʹs Cross‐Motion for Summary Judgment, Ex. A, Wilson v. McKenna, No. 

12‐cv‐1581, (S.D.N.Y. May 5, 2015), ECF No. 29.    According to that directive, the 

aggrieved inmate must seek informal resolution prior to filing a grievance.    AD 9.6 § 

6.A.    If attempts to resolve the issue verbally fail, then the inmate must submit an 

Inmate Request Form clearly stating the problem and requesting a remedy.    Id.    If no 

response from DOC is received within fifteen business days of receipt of the Inmate 

Request Form or if the remedy offered through informal resolution is unsatisfactory, the 

inmate may file a Level 1 grievance within thirty days of the incident giving rise to the 

grievance.    Id. § 6.A, 6.C.    To do so, he must submit an Inmate Administrative 




                                            -4-
Remedy Form that covers requests for relief for both ʺGrievance[s]ʺ and ʺHealth Service 

Review[s].ʺ    Def. Cross‐Mot. Summ. J., Ex. A at 16. 

                When submitting a Level 1 grievance, the inmate must attach the 

previously‐filed Inmate Request Form to the Inmate Administrative Remedy Form or 

explain why it is not attached.    AD 9.6 § 6.C    When an inmate files a grievance that 

fails to comply with these procedural requirements, DOC may either (1) return the 

grievance without disposition, at which point inmates are permitted to correct the error 

and refile the grievance, id. § 6.E, or (2) reject the grievance outright without giving the 

inmate an opportunity to refile, id. § 6.F.    DOC is to provide a written response to the 

Level 1 grievance within thirty business days of receipt of the grievance.    Id. § 6.I.    An 

inmate may appeal a Level 1 disposition to Level 2 within five calendar days of his 

receipt of the decision.    Id. § 6.K.         

                As the district court concluded, the record shows that Wilson failed to 

properly exhaust the administrative remedies available to him before filing suit in 

federal court.    Wilson alleges he was injured and denied necessary medical care by 

McKenna on September 16, 2012.    Wilson filed an Inmate Administrative Remedy 

Form on September 20, 2012.    On this form, Wilson checked a box indicating that he 

was ʺfiling a Grievance.ʺ    Def. Cross‐Mot. Summ. J., Ex. I at 1.    He did not check the 

box for ʺrequesting a Health Services Review,ʺ but did check boxes for 


                                                  -5-
ʺDiagnosis/Treatmentʺ and ʺAll Other Health Care Issuesʺ in the Health Services 

Review section of the form.    Id.    Further, Wilson requested only medical care in the 

narrative portion of the form ‐‐ no mention was made of McKenna, or any other guard 

for that matter.    The form was treated as a request for Health Services Review and 

denied on October 16, 2016, because, by then, Wilson had been examined by medical 

staff on multiple occasions.     

              Wilson also submitted an Inmate Request Form on October 9, 2012, in 

which he mentioned the alleged incident with McKenna, but complained only about his 

lack of medical treatment.    It was not until October 17, 2012, thirty‐one days after he 

allegedly sustained an injury, that Wilson filed an Inmate Request Form detailing his 

complaint against McKenna.    Although he also filed an Inmate Grievance Appeal 

Form ‐‐ Levels 2/3 on October 17, 2012, Wilson never filed a Level 1 grievance against 

McKenna.1    Hence, Wilson failed to comply with the Administrative Directive:    He 

did not submit a timely Level 1 grievance and his ʺappealsʺ were premature.   

Therefore, he did not demonstrate ʺproper exhaustionʺ and the district court properly 

entered summary judgment in favor of McKenna.    See Ross, 136 S. Ct. at 1857 




       1       We note that the record below indicates that DOC never received the forms 
Wilson purportedly filed on October 9, 2012, and October 17, 2012, a fact that he does not 
dispute.    Nevertheless, we assume for the purposes of this appeal that the forms were indeed 
submitted. 

                                              -6-
(ʺ[M]andatory exhaustion statutes like the PLRA establish mandatory exhaustion 

regimes, foreclosing judicial discretion.ʺ). 

              Because Wilson did not raise the issue below or on appeal, we do not 

consider whether the grievance process was ʺunavailableʺ to him, either because his 

September 20, 2012 Inmate Administrative Remedy Form was treated as a request for 

Health Services Review rather than a Grievance, or for any other reason.    See Ross, 136 

S. Ct. at 1859‐60; Guzman v. Local 32B‐32J, Serv. Emps. Intʹl Union, 151 F.3d 86, 93 (2d Cir. 

1998). 

              We have considered Wilsonʹs remaining arguments and conclude they are 

without merit.    Accordingly, we AFFIRM the judgment of the district court. 

                                           FOR THE COURT:   
                                           Catherine O’Hagan Wolfe, Clerk 




                                                -7-